IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT



                                No. 01-30139
                              Summary Calendar



UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

versus

CHARLIE LEE ROSS, JR.,

                                                 Defendant-Appellant.

                             --------------------
                Appeal from the United States District Court
                    for the Western District of Louisiana
                                (00-CR-10007-1)
                             --------------------
                                 July 30, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

       Defendant-Appellant Charlie Lee Ross, Jr. appeals his jury-

trial conviction for conspiracy to possess with the intent to

distribute       cocaine   base    and   possession    with    the    intent    to

distribute cocaine base, in violation of 21 U.S.C. §§ 841(b)(1)(A),

846.       He avers that the evidence was insufficient to support his

conviction.

       Ross’s    challenge   to    the   sufficiency   of     the    evidence   is

essentially a challenge to the jury’s credibility and weight-of-the-

evidence determinations.          The testimony of the co-conspirators was

       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
corroborated by telephone records, hotel receipts, car rental

receipts, and taxi cab records.            The testimony and the physical

evidence    demonstrate   that,   on       the   occasions   alleged     in   the

indictment, Ross provided cocaine base to a number of individuals

who transported the drugs from Houston, Texas, to Louisiana.

     As the testimony of his co-conspirators was not patently

unbelievable   or   incredible,   Ross       has   failed    to   show   that   a

reasonable trier of fact could not have found him guilty beyond a

reasonable doubt.    United States v. Broussard, 80 F.3d 1025, 1030

(5th Cir. 1996); United States v. Bermea, 30 F.3d 1539, 1552 (5th

Cir. 1994).

AFFIRMED.




                                       2